Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is pending as of the reply and amendments filed on 1/21/22. Claims 2-4 have been canceled. 
The rejection under 35 USC 112(b) is withdrawn in view of the amendments to claim 1.
The 102(a)(1) rejection over Ali, Eur. J. Med. Chem., 43, 1376-1389, (2008), is withdrawn in view of the amendments to the claims.
The objection to the specification for containing embedded hyperlinks is withdrawn in view of the amendments to the specification to remove the hyperlinks, filed on 1/21/22.
Claim 1 is allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of use of a 5-deazaflavin compound of formula (I) which comprises introducing the 5-deazaflavin compound to a human-derived neuron cell, wherein the 5-deazaflavin compound is used as a coenzyme factor effective for activating intracellular ATP production, is not taught or suggested by the prior art. Ali et. al., Eur. J. Med. Chem., vol. 43, pp. 1376-1389, publ. 2008 (cited in an IDS and ISR) represents the closest prior art. Ali discloses numerous 5-deazaflavin compounds included within formula (I) of the instant claims for inhibiting growth of KB tumor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The IDS filed on 2/10/22 has been considered. 

Conclusion
Claim 1 is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627